Citation Nr: 1434091	
Decision Date: 07/30/14    Archive Date: 08/04/14

DOCKET NO.  09-18 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to an evaluation in excess of 70 percent for service-connected posttraumatic stress disorder.

2.  Entitlement to an effective date prior to October 14, 2007, for the grant of a total disability rating based upon individual unemployability.


REPRESENTATION

Appellant represented by:	Paul J. Streetman, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Whitehead, Counsel


INTRODUCTION

The Veteran served on active duty from June 1975 to August 1975.  This matter comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions issued in June 2008 and July 2009 by the Department of Veterans Affairs (VA) Regional Offices (ROs) in St. Petersburg, Florida and Buffalo, New York.  Original jurisdiction of the Veteran's claims resides with the Buffalo RO.


REMAND

In March 2014, the RO received copies of the records associated with the Veteran's claim for Social Security Administration disability benefits.  These records include a March 2012 private psychiatric examination report and the Veteran's reported psychiatric symptomatology and work history.  The Veteran has not waived the RO's initial consideration of this relevant evidence.  The Board cannot consider these submissions in the first instance and must remand this evidence to the RO for consideration and issuance of a supplemental statement of the case.  See 38 C.F.R. §§ 19.38, 20.1304(c) (2013).

Additionally, it does not appear that all of the Veteran's VA treatment records relevant to his PTSD claim have been obtained.  Specifically, the record indicates that he sought emergency treatment in June 2008 at the VA medical facilities in Bath, New York following an intentional overdose of medication.  However, all of the records associated with this treatment have not been included in the record.  Thus, on remand, the RO must obtain all of the Veteran's outstanding VA medical records and any outstanding private records identified by the Veteran as relevant to his claims.   

Finally, although the Veteran underwent a VA examination for his PTSD disability in March 2013, additional pertinent evidence was received after the VA examination, and more records may be obtained upon remand.  As such, a new examination is necessary.  See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  Regardless of the Veteran's response, the RO must attempt to obtain all outstanding VA medical records dated from January 2007 that are pertinent to his claims, to include the records associated with his in-patient treatment for a medication overdose in June 2008 at the VA medical facilities located in Bath, New York.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  After all records are obtained to the extent available, the Veteran must be afforded a VA psychiatric examination to assess the current severity of his service-connected PTSD.  If possible, the examination should be conducted by a clinician that has not previously examined the Veteran.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner must specify the dates encompassed by the electronic records that were reviewed.  Any indicated diagnostic tests and studies must be accomplished.  The examiner must provide accurate and fully descriptive assessments of all psychiatric symptoms, taking into account the Veteran's lay statements and his testimony provided at the June 2010 and March 2012 hearings.

The examiner must comment upon the presence or absence, and the frequency or severity of the following symptoms due to PTSD:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; difficulty in understanding complex commands; impairment of short- and long-term memory, such retention of only highly learned material, forgetting to complete tasks; impaired judgment; impaired abstract thinking; disturbances of motivation or mood; suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene; disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  The examiner must also enter a complete multi-axial evaluation, and assign a Global Assessment of Functioning score, together with an explanation of what the score represents in terms of his psychological, social, and occupational functioning.  The report prepared must be typed.  

3.  The RO must notify the Veteran that it is his responsibility to report for the examinations and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for an examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  After completion of the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraph above, the claims must be readjudicated.  If any claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

